DETAILED ACTION
This office action is in response to communication filed on 26 July 2021.

Claims 1, 3 – 11, 13 – 18, and 20 are presented for examination.

The following is a FINAL office action upon examination of application number 16/715409.  Claims 1, 3 – 11, 13 – 18, and 20 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 26 July 2021, Applicant amended claims 1, 11, and 18.  Applicant cancelled claims 2, 12, and 19.

Amendments to claims 1, 11, and 18 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1, 3 – 11, 13 – 18, and 20 are maintained.

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims have overcome this rejection with the amendment.  Examiner respectfully disagrees. While Applicant has included subject matter that is eligible under 35 U.S.C. 101, they have now included an option to choose between that subject matter eligible claim language and that which is not eligible.  If only the access and importing of bank data using account credentials over a bank feed were an option, it would be a practical application.  However, Applicant claims that can be the access and import can alternatively be through a document, and that the network could alternatively be an application protocol interface where users are provided account credentials.  If one were to choose this option, then providing account credentials to a person could involve a simple conversation, and then the banking data imported over a network through a document could be accessing a document in a database.  This does not require the internet or a particular technology, because storing data in a document and providing credentials to a user can be performed entirely outside of technology or at most using technology in a well-known, conventional, and routine manner.  Examiner strongly suggests focusing only on the eligible language which includes accessing and importing bank data through a bank feed using account credentials, as was eligible in parent applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite importing financial data including banking data into user data over a document and providing account credentials to a user (Examiner’s choice to use this branch), receiving a request for benchmarking an attribute, accessing user data, identifying a set of similar users with similar attributes, identifying a value of the attribute for the similar users, determining a statistical value based on attribute values, setting a benchmark of the attribute, and sending the benchmark. Dependent claims further describe displaying attributes, providing account credentials, weighing attributes, values displayed, types of attributes, comparison of benchmarks, sending notification, and analyzing values with an alert based on predetermined value ranges.  These claims describe methods of organizing human activity, as that includes following rules or instructions.  A method of organizing human activity grouping is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited computer elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a platform, cloud computing environment, application protocol interface, client device, network, memory, computer processors, and machine readable storage medium executing instructions by a machine are merely utilized in a simple automation of computer activity that is well-understood, routine, and conventional.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 are both identified as similarly claiming storage and retrieval of information in memory as in Applicant’s current claims.


Allowable Subject Matter
Claims 1, 3 – 11, 13 – 18, and 20 would be allowable if rewritten or amended to overcome the rejection under 35 USC § 101 set forth in this Office action.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The following limitations of claims 1, 11, and 18,
importing into user data, by a platform in a cloud computing environment, financial data for each of a plurality of users having a user account with the platform, the financial data including banking data, the plurality of users including a first user wherein the platform is configured to access and import the banking data over a network through a bank feed or document, or over a network via an application protocol interface, and wherein the accessing the banking data comprises providing account credentials of the plurality of users to obtain access to the banking data for the plurality of users;
receiving, at the platform and from a client device via a network, a request for benchmarking a first attribute of the first user, the first attribute of the first user being part of the user data of the first user that includes the imported financial data of the first user and user account data of the first user, the user account data being maintained by the platform;
accessing, by the platform, the user data for the plurality of users; 
identifying, by the platform, a first set of similar users subscribed to the platform that have a value of a second attribute in the user data similar to a value of the second attribute of the first user;
identifying, in the user data of the platform, a value of the first attribute for the first set of similar users;
determining, by the platform, a statistical value based on the values of the first attribute for the first set of similar users;
setting, by the platform, a benchmark of the first attribute based on the statistical value; and
sending, via the network, the benchmark of the first attribute to the client device for presentation in a user interface of the platform,
are neither taught nor suggested, singularly or in combination, by the prior art of record.  The closest prior art is U.S. P.G. Pub. 2002/0049621 (hereinafter, Bruce), which discloses benchmarking of accounting (equivalent to financial) data, but does not disclose subscription to the platform and importation of data in the particular way of the instant claims.
Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623